Citation Nr: 1224466	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-29 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from December 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1. The Veteran's claim of service connection for PTSD was most recently denied by a March 2003 rating decision; the Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the March 2003 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.

3. The Veteran did not engage in combat and there is no competent or credible evidence of record corroborating the Veteran's claimed in-service stressors.

4. The Veteran is not diagnosed with PTSD as the result of a verified stressor from active service.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of service connection for PTSD have been met.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's December 2006 and April 2007 notice letters advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, while the record contains etiological opinions linking the Veteran's PTSD to his active service, such statements are based solely on the Veteran's reported stressors, which the Board has found are not credible.  As there is nothing in the record, other than the Veteran's statements, that he experienced such in-service stressors, VA is not required to provide him with a VA examination in conjunction with his claim.

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
	
Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

New and Material Evidence

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Although the RO reopened the Veteran's previously disallowed claim in a September 2009 statement of the case, the Board is not bound by such decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for PTSD was most recently denied by a March 2003 rating decision because the evidence then of record did not contain sufficient verification of the Veteran's claimed in-service stressors.  The evidence received since the March 2003 rating decision includes the Veteran's statements that, while serving as a coxswain and signalman on a river supply boat, he was "constantly in fear of being ambushed by the enemy and being captured."  Significantly, regulations have recently been amended to allow for service connection for PTSD in the absence of combat service or a verified stressor if, among other requirements, the claimed stressor is related to the veteran's fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (2011).

While the July 2007 rating decision is somewhat confused, stating in one place that the claim was reopened and in another that it was not reopened because there was no new and material evidence, the RO did, in fact address the requirements for service connection and denied the claim on that basis, as did the subsequent SOCs..

The Board concludes that the Veteran's statements submitted since the March 2003 rating decision are new and material with respect to the issue of service connection for PTSD.  They were not previously of record at the time of the March 2003 rating decision, and are not cumulative of prior records because they provide evidence of the Veteran's fear of hostile military activity.  In light of the recent regulatory amendments, this evidence is relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim.  Consequently, reopening the Veteran's claim of entitlement to service connection for PTSD is warranted.
  
Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) .

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011) (pertaining to combat veterans).  

However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  

The Veteran asserts that he suffers from PTSD as a result of stressors he experienced while serving in the waters of the Republic of Vietnam.  Initially, the Board must address whether the Veteran engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b).  The Veteran has repeatedly asserted the he received a Bronze Star for his service and a Purple Heart for injuries received during active service and has submitted a copy of DD Form 214N denoting receipt of these awards.  However, official service department documents, including a DD Form 214N obtained directly from the service department, do not denote receipt of either a Bronze Star or Purple Heart.  Furthermore, documents obtained in May 2006 from the Navy Personnel Command, Retired Records Section, also fail to indicate receipt of a Bronze Star or Purple Heart.  Finally, the DD Form 214N submitted by the Veteran indicates the receipt of a "NAVY UNIT COMMEDATION."  In addition to this award not being included on any record obtained directly from the service department, the Board notes that the word "commedation" has been misspelled and, along with the Bronze Star and Purple Heart, appears in a larger typeface than the rest of the document.  In light of such evidence, the Board concludes the Veteran altered his DD Form 214N prior to submission to VA; 

As no credible documentation of the Veteran's claimed combat service exists, the Board finds that the Veteran did not engage in combat with the enemy.  As such, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor(s).  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  See, e.g., August 2007 VA Mental Health Outpatient Note.  Additionally, the medical evidence demonstrates that his current PTSD symptoms are directly linked to the incidents described by the Veteran in his written statements.  As such, the Board finds that there is a competent nexus opinion of record.  The remaining element of the Veteran's PTSD claim is credible supporting evidence that the claimed in-service stressor(s) occurred.  See 38 C.F.R. § 3.304(f).  

No in-service stressor has been verified because the Veteran failed to provide enough details concerning his alleged stressors.  The Veteran described an incident in which his best friend R.F. was struck in the head with a broken cable, causing an "inch or so" of his skull to be missing.  The Veteran stated that, to this day, he doesn't know if R.F. lived or died.  See, e.g., July 2009 statement.  The Veteran failed to provide a timeframe for this incident, however, despite repeated requests from the RO to so do.  See, e.g., April 2007 letter (requesting a two-month timeframe).  An August 2009 memorandum indicates that research of all available combat and peacetime death databases could not verify that the named individual was either injured or killed.  

In addition, the Veteran has described numerous incidents in which he was serving on a river supply boat that was attacked by enemy forces.  For example, the Veteran reported at a June 1987 mental health evaluation that his boat was "blown out from under him" on four occasions.  In July 2002, the Veteran reported serving on river boats that were attacked on three occasions.  In each incident, the Veteran reported numerous casualties, with two of these attacks resulting in the entire crew of the river boat being killed, except for the Veteran.

In considering the Veteran's reported stressors described above, the Board has considered the recent regulatory amendments pertaining to PTSD claims.  38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in-service stressor.  While the Veteran's reported stressors clearly involve a fear of hostile military activity, and VA psychiatrists have diagnosed PTSD based on these stressors, the Board nonetheless finds that the reported stressors are not consistent with the circumstances of the Veteran's service and, therefore, the Veteran's lay testimony alone does not establish the occurrence of the claimed stressors.

In this regard, the record indicate the Veteran served in the Navy and worked in water transportation as a signalman on a fast combat support ship.  Such a ship would have provided supplies to smaller boats that would engage in river patrols.  However, there is no documentation supporting the Veteran's assertion that he engaged in such river patrols himself, or that he served on any boat other than a combat support ship.  In short, it would not be consistent with the Veteran's service as a signalman on a fast combat support ship to have participated in river patrols on smaller boats to which he was not assigned.  

In light of such inconsistency, combined with the alteration of service documents to reflect the receipt of awards not earned, the Board finds the Veteran's statements that he served on four river boat patrols that were attacked by enemy forces are not credible; therefore, any medical opinion based upon these assertions are not probative with respect to the issue of service connection for PTSD.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept an appellant's uncorroborated account of his active service experiences); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

In the absence of confirmation of a stressful incident which supports a diagnosis of PTSD, the diagnosis of PTSD contained in the record is not supported by a verified stressor.  "Just because a physician or other health care professional accepted the Veteran's description of his Vietnam experiences as credible and diagnosed the appellant as suffering from PTSD does not mean that the BVA was required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  " The BVA [is] not bound to accept the appellant's uncorroborated account of his Vietnam experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood, 1 Vet. App. at 192.

In conclusion, as a fact-finding matter, the Board finds that the Veteran has failed to produce any credible supporting evidence that a claimed stressor(s) actually occurred.  T

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  There is no doubt to be resolved, and service connection for PTSD is not warranted. 






ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened; to this extent only, the claim is granted.

Service connection for PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


